Citation Nr: 1821892	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee total arthroplasty with residual scar.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1963 to September 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in June 2014 when it was remanded for further action.   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence shows right knee replacement with intermittent degrees of pain, weakness, or limitation of motion but not severe painful motion or weakness, extension limited to 30 degrees or more, ankylosis, or tibial or fibular impairment.

2.  The Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right knee total arthroplasty with residual scar have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R.        §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2017).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

In the March 2018 Informal Hearing Presentation, the Veteran's representative stated that the VA examinations conducted after the June 2014 Board remand were inadequate as the examiner was "not shown to have any particular expertise, experience, training, or competence in commenting on Orthopaedic disorders."  In regards to the Veteran's claim for an increased rating for right knee total arthroplasty with residual scar, the Veteran underwent VA examinations in September 2015 and November 2017.  Both examinations comply with VA policy as the examiners conducted the necessary testing to sufficiently evaluate the Veteran's right knee disability.  Both examiners were also noted to be physicians.  The Veteran's representative has not made any specific arguments regarding why the physicians that completed the examinations would not be competent to evaluate the severity of the knee disability.  Both the United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Veteran's representative has not met the burden of demonstrating incompetency of the September 2015 and November 2017 examiners.  The representative has offered no argument as to how the physicians would be unable to provide the information necessary to evaluate the severity of the right knee disability.  Accordingly, the Board finds that the examinations as a whole are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, the Board concludes there has been substantial compliance with the remand directives regarding the claim for an increased rating for the right knee disability.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Additionally, in regards to the claim for TDIU, the representative contended in the March 2018 Informal Hearing Presentation that "the examiner failed to consider the combined effects of the appellant's service-connected disabilities."  However, as the Board's decision to grant entitlement to TDIU constitutes a full grant of benefits, no further action is required to comply with VA's duties to notify and assist.  38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

Increased Rating

The Veteran generally contends the evaluation currently assigned to his service-connected right knee disability is inadequate.  
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he has personal knowledge). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R.    § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran underwent total knee replacement surgery on his right knee in July 2008.  He was awarded a temporary 100 percent disability rating from July 30, 2008 through September 30, 2009 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, his disability was rated as 30 percent disabling under Diagnostic Code 5055 for prosthetic replacement of the knee joint.  The Veteran contends that the current 30 percent rating does not accurately reflect the severity of his condition.

Under Diagnostic Code 5055, a knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis and a minimum rating of 30 percent thereafter.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The word "severe" is not defined by the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  See 38 C.F.R. § 4.6 (2017).

Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The directed ratings by analogy under Diagnostic Codes 5256, 5261, and 5262 are permitted because these diagnostic codes allow for ratings in between the minimum 30 percent rating and the maximum 60 percent rating that is permitted under Diagnostic Code 5055.  Any intermediate ratings that are assigned under Diagnostic Codes 5256, 5261, or 5262 would be assigned in place of any rating that would have been assigned under Diagnostic Code 5055.  Assigning concurrent ratings under Diagnostic Code 5055 and Diagnostic Codes 5256, 5261, or 5262 is impermissible, as it would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5256 applies to ankylosis of the knee and provides a 40 percent rating for extremely unfavorable ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion between 20 degrees and 45 degrees.  A 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 30 percent rating is warranted for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5262, a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a.  

The Board has reviewed the pertinent medical and lay evidence of record and finds that the criteria for a rating in excess of 30 percent for right knee total arthroplasty with residual scar have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The evidence does not show severe painful motion or weakness, extension limited to 30 degrees or more, ankylosis, or tibial or fibular impairment.

The Veteran attended a VA examination in October 2009 for an evaluation of his right knee.  Range of motion testing revealed the Veteran had full extension and flexion was reduced to 120 degrees.  The examiner noted no change in range of motion testing following repetitive use testing and no loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  The examiner noted the Veteran had a "click" in the knee to varus and valgus stress but was stable to Lachman maneuver and had no patellar tenderness.  The Veteran stated he has minimal discomfort in the knee, can sit and stand comfortably, and he denied swelling, instability, pain, and locking at the examination.  In addition, the Veteran stated he has stiffness and tightness if he overdoes it and walks for any prolonged period of time.  The Veteran reported his activities of daily living are not impaired.  He indicated he did not have any history of flare ups.

The Veteran reported at a May 2010 VA appointment that his bilateral knee pain somewhat limits him from his desired activity level.  A private treatment record from August 2011 illustrates the Veteran had full extension and flexion to 120 degrees, and the treatment provider noted the right knee was stable to varus and valgus stresses with good balance.  The provider diagnosed the Veteran with painful right total knee arthroplasty secondary to patella maltracking.  The Veteran had full range of motion in the right knee without pain and normal strength at an April 2012 VA appointment.  The Veteran was using a right knee brace.

The Veteran underwent an additional VA examination in September 2015 where he had full extension without pain and flexion to 120 degrees without pain.  The Veteran had no additional loss of range of motion upon repetitive use testing.  The examiner noted no functional loss based on pain, weakness, fatigability, or incoordination.  The Veteran had normal strength.  The Veteran did not have ankylosis.  Joint stability testing of the right knee revealed the Veteran had 1+ anterior instability and no posterior, medial, or lateral instability and the examiner found he had slight instability.  The examiner stated the functional impact of the Veteran's right knee condition to be that he would be limited to no prolonged walking or standing, he should not be required to climb more than one flight of stairs, no squatting, no kneeling, no crawling, and no lifting and carrying more than 20 pounds.  The examiner stated the Veteran would be capable of a sedentary type job that allowed for him to change positions frequently.  The Veteran reported there is a feeling of instability of the right knee, he has a feeling of giving away at times with locking and clicking sensations, and he reported daily pain at 0/10 that increases to 7/10 with certain movements that resolve immediately when changing positions.  Further, he reported he can walk one-third of a mile, stand 20 minutes, sit 30 minutes, and climb two flights of stairs.  In addition, he reported he is fully capable of activities of daily living, including bathing, toileting, dressing, cooking, running errands, and driving.  He reported he did not experience any flare ups of the knee.   
The Veteran underwent a final VA examination for his right knee in November 2017 where the Veteran had full extension without pain and flexion to 130 degrees without pain.  The Veteran performed repetitive use testing without additional loss of range of motion.  The Veteran had normal strength in the right knee and no ankylosis.  Joint stability testing revealed the Veteran had 1+ medial and lateral instability and no anterior or posterior instability.  The examiner reported the residuals of the Veteran's 2008 total knee replacement to be slight instability.  The examiner stated the functional impact of the Veteran's condition to be prolonged walking, kneeling, and climbing and walking on irregular terrain are impaired.  The Veteran reported his knee feels unstable but reported no locking or swelling.  In addition, the Veteran reported flare-ups that consist of his knee being stiff in the morning and in particular, in cold weather.  

The Board finds that the probative and competent evidence weighs against a finding of a rating in excess of 30 percent for the right knee disability.  Range of motion testing at VA examinations throughout the appeal period reveal the Veteran has had reduced flexion but without pain.  In addition, the Veteran has had no weakness during strength testing.  Thus, the medical evidence does not show severe painful motion or weakness as is required for a 60 percent rating per Diagnostic Code 5055.  38 C.F.R. § 4.71a.

The Veteran's functionality and reported symptoms support this conclusion.  Although the Veteran consistently reported he cannot climb ladders, crawl, or knee, he reported he can walk one-third of a mile, stand 20 minutes, sit 30 minutes, and climb two flights of stairs.  In addition, he reported he is fully capable of activities of daily living, including bathing, toileting, dressing, cooking, running errands, and driving.     

As the Veteran's has had full extension throughout the appeal period, no ankylosis, and no tibia or fibula impairment, the Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.
  
The Board acknowledges that the Veteran has experienced some limitation of flexion and slight instability since the right knee total arthroplasty.  However, these symptoms are contemplated by the minimum 30 percent rating and the Diagnostic Codes (5257 and 5260) do not provide for ratings in excess of 30 percent for limitation of flexion or instability.  As noted above, the ratings by analogy under Diagnostic Codes 5256, 5261, and 5262 are permitted because these diagnostic codes allow for ratings in between the minimum 30 percent rating and the maximum 60 percent rating that is permitted under Diagnostic Code 5055.  Hence, it would not be permissible to assign any concurrent ratings under Diagnostic Codes 5257 or 5260 as that would constitute pyramiding.  38 C.F.R. § 4.14.

The Board notes that the VA examination reports indicate that there is a postsurgical scar on the Veteran's right knee which is consistent with the Veteran's reported surgical history. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that is deep and nonlinear and has an area of at least 6 square inches (30 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and has an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.

The competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Specifically, the October 2009 VA examiner reported that the Veteran's scar was not raised, contracted, or depressed.  The September 2015 and November 2017 examiners reported that the Veteran's scar was not painful or unstable.  The total area of the scar has not been shown to be greater than 39 square centimeters.  There is no competent and probative evidence to the contrary.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar on the right knee.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette, 28 Vet. App. at 369-70.
In sum, the criteria for a rating in excess of 30 percent for right knee total arthroplasty with residual scar have not been met during the pendency of the appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

The Veteran seeks entitlement to a TDIU as he contends he is unemployable due to his service-connected disabilities.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.       38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability in combination, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, are considered one disability.  Id.

The established policy of VA reflects that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history and educational and vocational attainments are to be considered.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378,

In this case, the Veteran has the following compensable service-connected disabilities: right knee total arthroplasty with residual scar, rated at 30 percent; left knee total arthroplasty, rated at 30 percent; lumbosacral strain, rated at 20 percent; degenerative joint disease of the cervical spine, rated at 10 percent; inguinal hernia, rated at 10 percent; tinnitus, rated at 10 percent; left sciatic radiculopathy, rated at 10 percent; scars related to basal cell and squamous cell carcinoma on the forehead and painful scars from head to toe, both rated at 10 percent; and bilateral hearing loss, hemorrhoids, bilateral elbow epicondyle tendonitis, and nonpainful scars stemming from basal cell and squamous cell carcinoma, all rated as noncompensable.  The combined rating for the service-connected disabilities has been 80 percent since October 2012 (including the bilateral factors for the bilateral knee replacement disabilities and left sciatic radiculopathy disability).  Including the bilateral factor for the bilateral lower extremity disabilities renders one individual disability at 60 percent, which is greater than 40 percent or more required.  Thus, the schedular requirements for a TDIU rating are met.  The question remaining is whether the Veteran's service-connected disabilities (alone) render him incapable of participating in a substantially gainful occupation.

Here, a balance of the evidence supports that the Veteran's service-connected disabilities substantially impact his ability to secure and engage in types of employment at any exertional level.  Following the June 2014 Board remand to in part develop the TDIU claim that had been raised by the record, the Veteran submitted an application for TDIU in April 2017 in which he indicated he has had no education or training.  On the TDIU claim form, the Veteran reported he was self-employed from 2003 to 2008 working as a home inspector where he reported he missed 15 to 20 hours per week due to his disabilities.   The Veteran reported in a May 2010 statement that he could no longer perform his duties as a home inspector given the requirements of crawling and climbing ladders.   

In the June 2014 Board remand, the Board requested a VA examiner to opine as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, prevent the Veteran from securing or following a substantially gainful occupation.  Following a November 2017 VA examination, the examiner opined the Veteran "is considered capable to function in an occupational environment with the following limitations: No climbing, kneeling, walking on very irregular services (e.g. rocks) or crawling.  Prolonged standing and walking and strenuous repetitive tasks using the hands and forearms are limited, but are possible with reasonable accommodations."  

However, the ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  Aside from the above opinion, the November 2017 VA examiner also stated that the functional impact of Veteran's rectum and anus condition is that sitting is limited when flared up, which usually only lasts a few days on an occasional basis.  In addition, following a November 2017 audiological examination, the examiner noted the functional impact of the Veteran's bilateral hearing loss to be that the Veteran just hears a big "roar" when he is in a room with people and that he cannot hear if people turn away from him.  

Collectively, the Board finds the opinions and the extensive nature of the Veteran's service-connected disabilities illustrates that the Veteran would have difficulty with most occupations due to his service-connected disability symptoms.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Board finds that entitlement to a TDIU is warranted.











(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 30 percent for right knee total arthroplasty with residual scar is denied.

Entitlement to a TDIU is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


